SNYDER, Judge.
A jury found appellant guilty of assault in the first degree. § 565.050, RSMo 1978. Appellant was sentenced to ten years in prison by the St. Louis County Circuit Court. He appeals. The judgment is affirmed.
Appellant’s sole claim on appeal is that the trial court gave Instruction No. 9, MAI-CR 2d 3.58, to the jury. This is the approved limiting instruction to be given when evidence of the defendant’s prior convictions is introduced on cross-examination to impeach.
A state’s witness also had prior convictions and the jury was also given Instruction No. 10, MAI-CR 2d 3.56 relating to credibility of non-defendant witnesses who have prior convictions.
Appellant argues that giving both instructions with specific mention of the offenses of appellant in MAI-CR 2d 3.58 unduly and unfairly emphasized his prior convictions.
However, the trial court must give MAI-CR 2d 3.58 if it is applicable and a party requests it. Rule 28.02(a). The trial court may not substitute an alternative instruction. Rule 28.02(c). The instruction was applicable and the prosecution requested it. There was no error.
An extended opinion would be of no prec-edential value.
*267The judgment is affirmed in compliance with Rule 84.16(b).
REINHARD, P. J., and CRIST, J., concur*